Citation Nr: 0102420	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease, to include bronchitis and 
emphysema, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. C.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that, in an April 1997 statement,  the 
veteran requested service connection for pneumonia, secondary 
to his service-connected chronic obstructive pulmonary 
disease.  That claim is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease, to 
include bronchitis and emphysema, is not currently manifested 
by pulmonary function testing revealing FEV-1 of 40-55 
percent of predicted, or FEV-1/FVC of 40-55 percent of 
predicted, or DLCO (SB) of 40-55 percent of predicted, or 
maximum oxygen consumption of 15-20 
milliliters/kilogram/minute (with cardiorespiratory limit), 
or cor pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or the requirement for outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease, to include bronchitis 
and emphysema, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6604 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has voiced disagreement with the 30 percent 
rating assigned his service-connected chronic obstructive 
pulmonary disease (COPD), to include bronchitis and 
emphysema.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).



The Board notes that Social Security Administration records 
contain an October 1983 award of disability benefits on the 
basis of severe chronic obstructive pulmonary disease, 
degenerative disc disease with lumbar stenosis, and 
hypertension.

Private treatment records from December 1991 through February 
1997 include a December 1993 chest X-ray report, which 
contains a notation that this X-ray was compared with a March 
1993 X-ray, and "again" showed hyperinflation of the lungs 
consistent with COPD.  While "patchy infiltrate" was 
evident in the right mid-lung, no evidence of pleural 
effusion was seen.  The impression was COPD.

A September 1995 private hospitalization discharge report 
contains pertinent final diagnoses of generalized debility 
related to alcoholic neuropathy and cerebellar degeneration 
with extensive muscle wasting related to longstanding alcohol 
abuse.

An August 1996 private physical examination report contains a 
pertinent final diagnoses of continued alcoholism, COPD, 
degenerative central nervous system, and locomotor disorder, 
probable alcoholic cerebellar ataxia and/or alcoholic 
peripheral neuropathy.

During a May 1997 VA examination, the veteran reported a 45 
year history of smoking, and continuing to smoke 1/2 pack of 
cigarettes per day.  He also reported profound weakness, and 
not being able to support his own weight.  He reported 
shortness of breath with minimal exertion, a cough productive 
of white sputum on a daily basis, worse in the morning, no 
asthma, and using bronchodilators.  Upon physical 
examination, temporal muscle wasting was noted, his chest was 
noted to be hyperresonant with some fine crackles at the 
bilateral bases, but otherwise clear.  No wheezes were noted, 
no presence of cor pulmonale was noted, and his extremities 
did not show clubbing, cyanosis, or edema.  The examiner 
indicated that a pulmonary function test (PFT) was performed 
that day, which revealed slightly reduced FEV-1 and FVC with 
normal mechanics, which did not improve after a dose of 
inhaled bronchodilator.  FEV-1 was found to be 72 percent of 
predicted, 

FEV-1/FVC was 100 percent of predicted, DLCO (SB) was 58 
percent of predicted, and maximum exercise capacity was not 
shown.  The examiner noted that spirometry was within normal 
limits, lung volumes were consistent with a mild restrictive 
ventilatory impairment, and that the diffusing capacity for 
carbon monoxide (DLCO) was normal when corrected for alveolar 
volume.  The veteran's lung volume was noted to show a slight 
decrease, and his diffusing capacity was approximately 1/2 of 
predicted.  The examiner also noted a concurrent chest X-ray 
revealed changes consistent with COPD and some minimal 
scarring on the parenchyma, but no active pulmonary disease 
at that time.  The diagnosis was that the veteran suffered 
from chronic bronchitis given his history of smoking and 
daily sputum production.  As to the diagnosis of pulmonary 
emphysema, the examiner indicated there was dyspnea with 
minimal exertion, but there was no cyanosis.  The examiner 
indicated the veteran seemed to be totally incapacitated from 
his profound muscle weakness, as he could not transfer from 
his wheelchair to the examination table based on an inability 
to stand up, so it was difficult to ascertain if his 
shortness of breath played any role in that.

During the veteran's October 1997 personal hearing at the RO, 
he testified that: all respiratory treatment was at the 
Milwaukee VA Medical Center; his last treatment was the May 
1997 VA examination; he was diagnosed with bronchitis in 
August 1996; he has not been hospitalized for his respiratory 
disability since that time; he cannot walk due to shortness 
of breath; he has severe coughing; he has pain in his chest 
when he coughs; the coughing wakes him up at night; he gets 
about 3 hours of sleep per night, and "catnaps" during the 
day; he is not currently working; he is receiving Social 
Security Disability benefits; he uses medication and a 
bronchodilator for his breathing; his former occupation was 
as an inspector in a factory; he does not use oxygen at home; 
he frequently gets pneumonia; his orthopedic problems 
contribute to his disability; and his typical day is reading 
and watching TV.  His wife testified he coughs a lot, 
especially at night, and that she has to help him up the 
stairs at home.  At times, he cannot make it upstairs, and 
sleeps downstairs.


VA medical records from March 1997 through May 2000 have been 
reviewed.  These reports contain notations that the veteran 
continues to smoke, and, against medical advice, is not 
interested in quitting.  A February 1998 PFT revealed FEV-1 
was 66 percent of predicted, FVC was 60 percent of predicted, 
and FEV-1/FVC was 76 percent of predicted.  An August 1999 
PFT revealed FEV-1 was 68 percent of predicted, FVC was 61 
percent of predicted, FEV-1/FVC was 110 percent of predicted, 
and DLCO (SB) was 47 percent of predicted.

During a February 1999 VA respiratory examination, the 
veteran reported a chronic cough, worse in the morning, 
productive of thick, white sputum, but no hemoptysis.  He 
also reported dyspnea with minimal exertion, but the examiner 
indicated that, upon further questioning, it appeared the 
exercise limitation was secondary to the veteran's severe 
debilitating osteoarthritis, which prevents him from 
participating independently in minimal activities of daily 
living.  The examiner indicated the veteran used a meter dose 
inhaler.  Upon physical examination, the veteran was noted to 
be in obvious pain from his multiple joint sites.  Diminished 
breath sounds were noted, and some expiratory rhonchi that 
cleared with coughing.  An increased resonance to percussion 
and mild decrease in diaphragmatic excursion was also noted.  
The examiner indicated that PFT spirometry revealed FEV-1 of 
1.85, or 69 percent of predicted; FVC was 2.27, or 59 percent 
of predicted; total lung capacity was 5.15, or 87 percent of 
predicted; FRC was 3.41, or 102 percent of predicted; 
residual volume was 3.14, or 152 percent of predicted; and 
diffusion capacity, single breath, was 47 percent of 
predicted.  FEV-1/FVC was 117 percent of predicted.  The 
examiner noted that a chest X-ray (which contains notations 
that the findings were compared to a February 1998 chest X-
ray, and showed no change) that day revealed a flattening of 
the diaphragm, a mild increase of retrosternal air space, 
normal pulmonary artery, tortious aorta, and a normal cardiac 
silhouette.  No parenchymal infiltrates, masses, or nodules 
were seen.  The impressions were that the veteran was 
severely debilitated from his severe osteoarthritis, which 
severely hindered him in engaging in activities of daily 
living; that his chest radiograph and PFT supported the 
diagnosis of COPD; that his extensive tobacco use would lead 
one to believe that the COPD was the result of emphysema or 
tobacco-induced lung 

disease; that his COPD was a moderate impairment; and that 
further disability assessment could not be undertaken, as his 
joint and spine disease prohibited further cardiopulmonary 
exercise testing.  The examiner indicated he suspected the 
majority of the veteran's complaints arose from his severe 
debilitating osteoarthritis, and that the veteran was not 
able to exert himself to such a capacity to be limited from a 
pulmonary standpoint.  Therefore, according to the examiner, 
efforts to assess his disability should center around the 
severity of his osteoarthritis, not reevaluation of his 
slowly deteriorating lung function.

In an April 1999 addendum to the February 1999 VA respiratory 
examination report the examiner noted that, to clarify the 
veteran's pulmonary function studies obtained in February 
1999, "these studies reveal a mixed obstructive and 
restrictive ventilatory defect.  This is supported by his 
FEV[-]l being 69 percent of predicted.  His FVC being 59 
percent of predicted.  His total lung capacity being 87 
percent of predicted.  His residual volume being 152 percent 
of predicted and his functional residual capacity being 102 
percent of predicted.  His mid flow (FEF 25 to 75) is 65 
percent of predicted.  Specifically[,] to diagnose an 
obstructive ventilatory defect one needs to see a reduced 
FEV[-]l[,] less than 80 percent of predicted[,] and a reduced 
ratio of FEV[-]l to FVC ratio [of] [less than 70%].  The 
percent predicted is not used to characterize the ratio, only 
the absolute number is used.  Therefore, in [the veteran's] 
case[,] with a reduced FEV[-]1 and normal FVC, one has to 
consider a concomitant restrictive disorder.  This is 
supported by his FVC being reduced to 59 percent of 
predicted.  However, his lung volumes do not reveal classic 
restrictive physiology in that his total lung capacity is 
still at the low end of normal, meaning greater than 80 
percent of predicted.  His residual volume and functional 
residual capacity suggest air trapping[,] therefore [sic] 
giving more credence to the diagnosis of an obstructive 
ventilatory defect.  This [is] in concert with his chest X-
ray findings which support the diagnosis of an obstructive 
ventilatory defect.  Given that his flow vital capacity at 68 
percent of predicted is greater than his forced vital 
capacity at 59 percent of predicted[,] I suspect there is a 
component of dynamic hyperinflation or dynamic airway 
collapse that accounts for a markedly reduced FVC out of 
proportion to FEV[-]l; therefore, raising the ratio of FEV[-
]l to FVC 

and suggesting a diagnosis of a concomitant restrictive 
ventilatory defect when in fact his lungs volumes suggest 
only airtrapping.  In summary, [the veteran's] pulmonary 
function studies obtained in [February 1999] predominantly 
suggest a moderate obstructive ventilatory defect.  [The] 
[s]everity [of the] obstructive ventilatory defect is graded 
on the basis of a decrement in FEV[-]l.  Values that fall 
between 45 percent of predicted and 70 percent of predicted 
suggest a moderate impairment. [The veteran's] diffusion 
capacity single breath is reduced at 47 percent of predicted.  
However, when corrects for alveolar volume[,] it is normal.  
A diffusing capacity that corrects to normal when alveolar 
volume is considered and that occurs in the presence of an 
obstructive ventilatory defect suggests the diagnosis of 
chronic bronchitis.  Chronic bronchitis is one of the 
subtypes of the disorder called chronic obstructive pulmonary 
disease.  Aberrations in diffusing capacity is not used to 
characterize the impairment of obstructive ventilatory 
defects.  It is true that if a patient smokes prior to 
undergoing a diffusion capacity study the value will be 
falsely low[,] meaning that the value of carbon monoxide that 
diffuses across the alveolar membrane barrier will be reduced 
in proportion to the amount of carbon monoxide that is bound 
to hemoglobin as a result of the recent use of tobacco.  The 
use of the diffusing capacity is purely as a diagnostic aid 
to differentiate between the subtypes of obstructive lung 
disease as well as to suggest co-morbid pulmonary disorders.  
Traditionally, the magnitude of the impairment is based on 
the percent predicted of the FEV[-]l."

A March 2000 VA chest X-ray report contains impressions of 
small areas of bibasilar subsegmental atelectasis or 
infiltrate, worse on right than before, and new on left; no 
other significant change since August 1999; otherwise no 
acute disease; fibrotic scarring in the right lung base; and 
mild or borderline frank obstructive pulmonary disease.

The Board notes the veteran was service-connected for 
bronchitis by a May 1974 RO decision.  This was changed, by a 
December 1982 decision, to COPD, at which time a 30 percent 
rating was granted, effective September 4, 1982.  A February 


1983 chest X-ray report contains an impression of 
emphysematous configuration.  As noted above, bronchitis and 
emphysema are sub-types of COPD.

Disabilities of the trachea and bronchi are rated in 
accordance with 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600-
6604.  38 C.F.R. § 4.96, which, in part, provides regulations 
for rating coexisting respiratory conditions, indicates that 
ratings under diagnostic codes 6600 through 6604 will not be 
combined with each other.  Under 38 C.F.R. § 4.97 bronchitis 
(DC 6600), emphysema (DC 6603), and COPD (DC 6604) are rated 
in accordance with the findings of a pulmonary function test 
(PFT), which renders numerical findings based upon the 
functioning of the veteran's lungs, regardless of whether 
those findings are the result of one, or all, of the 
veteran's various pulmonary disabilities, whether service-
connected or not.  As the evidence shows the veteran smokes 
cigarettes, any pulmonary disability effects caused by that 
act are also included in the numerical findings, even though 
by current law a veteran's disability or death is not 
considered to have resulted from disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by the veteran during his active duty 
service.  See 38 U.S.C.A. § 1103.  Accordingly, the veteran 
is in the position of having his service-connected COPD and 
bronchitis, his non-service connected emphysema, and the 
effects of his smoking, rated by the effect upon his 
pulmonary function of all his pulmonary disorders, even those 
which may have been caused by his cigarette smoking.

The Board also notes that the requirements for 60 percent and 
100 percent disability ratings are identical under DC's 6600, 
6604, and 6604.  For a 60 percent rating, the results of a 
PFT must show FEV-1 results of 40-55 percent of predicted, or 
FEV-1/FVC of 40-55 percent of predicted, or DLCO (SB) of 40-
55 percent of predicted, or maximum oxygen consumption of 15-
20 milliliters/kilogram/minute (with cardiorespiratory 
limit).  For a 100 percent rating, the results of a PFT must 
show FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath 

Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 
milliliters/kilogram/minute oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; the requirement 
for outpatient oxygen therapy.

The May 1997 PFT revealed FEV-1 was 72 percent of predicted, 
the February 1998 PFT revealed FEV-1 was 66 percent of 
predicted, the February 1999 PFT revealed FEV-1 was 69 
percent of predicted, and the August 1999 PFT revealed FEV-1 
was 68 percent of predicted.  The May 1997 PFT revealed FEV-
1/FVC was 100 percent of predicted, the February 1998 PFT 
revealed FEV-1/FVC was 76 percent of predicted, the February 
1999 PFT revealed FEV-1/FVC was 117 percent of predicted, and 
the August 1999 PFT revealed FEV-1/FVC was 110 percent of 
predicted.  The May 1997 PFT revealed the diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was 58 percent of predicted, the February 1999 
PFT revealed the DLCO (SB) was 47 percent of predicted, and 
the August 1999 PFT revealed the DLCO (SB) was 47 percent of 
predicted.  The examiners, however, have indicated that when 
the diffusion capacity was corrected for alveolar volume, it 
was normal.  The April 1999 addendum also noted that smoking 
prior to undergoing a diffusion capacity study produces a 
false low reading, meaning that the value of carbon monoxide 
that diffuses across the alveolar membrane barrier will be 
reduced in proportion to the amount of carbon monoxide that 
is bound to hemoglobin as a result of the recent use of 
tobacco.  The veteran's non-service-connected muscle weakness 
and osteoarthritis have also been cited as the reason for the 
veteran's limitations in exerting himself, rather than his 
pulmonary disability.  The veteran testified he did not use 
oxygen at home, no presence of cor pulmonale has been shown, 
the veteran could not exert himself to determine his maximum 
exercise capacity, and no right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory 
failure have been shown.  The Board also notes that the 
health care providers and VA examiners have continually 
described his pulmonary condition as mild or moderate.  The 
Board, 

therefore, finds that veteran's symptoms do not meet the 
criteria for a 60 or 100 percent rating under either DC 6600, 
DC 6603, or DC 6604.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Upon consideration of all relevant evidence of record, the 
Board concludes that, under either DC 6600, DC 6603, or DC 
6604, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected COPD, to 
include bronchitis and emphysema.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  In that 
regard, the veteran reported during his October 1997 hearing 
that he had been hospitalized only in 1996 for bronchitis, 
and the examiners, other health care providers, and the 
Social Security Administration have indicated the veteran's 
orthopedic, alcohol-related disabilities and pulmonary 
disorders, rather than his pulmonary disability alone, render 
him totally disabled.  Accordingly, the Board concludes that 
referral to the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.



In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b). 


ORDER

An increased evaluation for chronic obstructive pulmonary 
disease, to include bronchitis and emphysema, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

